Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


D1 "DRX related timers handling’, 3GPP DRAFT; R2-156766 DRX RELATED TIMERS HANDLING, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG2, no. Anehaim, USA; 20151116 - 20151120 16 November 2015 (2015-11-16), XP051040419, Retrieved from the Internet: URL:http:/Awww.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN2/Docs/ [retrieved on 2015-11-16] 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 16, 17, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

Regarding claim 1, 11, 16, and 26, D1 teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to:
monitor for a physical downlink control channel (PDCCH) based on a discontinuous reception (DRX) configuration, the DRX configuration having an inactivity timer (see fig.1: between points 1 and 2 the M-PDCCH repetitions are monitored);
determine whether the PDCCH corresponds to a linked PDCCH candidate and a new transmission is scheduled, wherein the linked PDCCH candidate is comprised of two or more PDCCH repetitions (see fig. 1: multiple M-PDCCH repetitions are received; a new transmission, e.g PDSCH transmission is known to be scheduled; see section 2.1: "...as the UE knows when PDSCH repetitions occur...) and
start the inactivity timer in a first symbol after an end of at least one of the two or more PDCCH repetitions (see fig.1, time point 2; see section 2.1: "As the UE can know when PDSCH repetitions occur at the end of M-PDCCH repetitions, the UE may start drx-InactivityTimer at time point 2).

Regarding claims 2, 17, (see Introduction: a TB is transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 14, 20, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1, 11, 16, 26, above, and further in view of Seo US 20220330378.

	Regarding claims 5, 14, 20, 29, D1 is silent on receive, from a base station, the DRX configuration via radio resource control (RRC) signaling.
	Seo teaches receive, from a base station, the DRX configuration via radio resource control (RRC) signaling ([0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by receive, from a base station, the DRX configuration via radio resource control (RRC) signaling), as shown by Seo. This modification would benefit the system since RRC signaling is a proven, reliable method for transmitting configuration information.

Allowable Subject Matter
Claims 3, 4, 6-10, 12, 13, 15, 18, 19, 21-25, 27, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476